   Case 19-10008-SMT   Doc 20   Filed 07/05/19 Entered 07/05/19 17:17:34   Desc Main
                                Document Page 1 of 7

The document below is hereby signed.

Signed: July 5, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge

                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF COLUMBIA

    In re                                )
                                         )
    1436 FOXHALL ROAD L.L.C.,            )       Case No. 18-00765
                                         )       (Chapter 7)
                        Debtor.          )
                                         )
                                         )
    LARRY Y. HUANG, et al.,              )
                                         )
                        Plaintiffs,      )
                                         )
               v.                        )       Adversary Proceeding No.
                                         )       19-10008
    LANCE O. ESTES, II, et al.,          )
                                         )       Not for Publication in
                        Defendants.      )       West’s Bankruptcy Reporter.

            MEMORANDUM DECISION AND ORDER RE MOTION TO DISMISS

         A defendant, Lance O. Estes, II, has filed a motion wherein

    he is seeking to have Count I of the plaintiffs’ complaint

    dismissed under Fed. R. Civ. P. 12(b)(6), made applicable by Fed.

    R. Bankr. P. 7012, for failure to state a claim upon which relief

    may be granted.    For the following reasons, that motion will be

    granted in part and otherwise denied.

                                             I

         The relevant facts are that the debtor, 1436 Foxhall Road
Case 19-10008-SMT   Doc 20   Filed 07/05/19 Entered 07/05/19 17:17:34   Desc Main
                             Document Page 2 of 7


L.L.C., in the underlying bankruptcy case (Case No. 18-00765),

executed and delivered to Estes a deed of trust (the “Estes Deed

of Trust”), dated May 12, 2016, and creating a security interest

in property located at 1436 Foxhall Road, NW, Washington, D.C.

20007 (the “Property”) to secure a $125,000 debt owed to Estes.

Estes recorded the Estes Deed of Trust with the Washington D.C.

Recorder of Deeds on May 20, 2016.          Subsequently, the debtor

executed and delivered to the plaintiffs a deed of trust, dated

August 15, 2017, and creating a security interest in the

Property.   The plaintiffs recorded their deed of trust with the

Washington D.C. Recorder of Deeds on August 17, 2017.

      The debtor initiated the underlying bankruptcy case on

November 30, 2018, by the filing of a voluntary petition under

chapter 7 of the Bankruptcy Code.          The court approved the

Trustee’s Motion for Authority to Sell Real Property Free and

Clear of any and all Liens and Interests Pursuant to 11 U.S.C.

§ 363 on March 23, 2019, with the condition that the remaining

liens on the Property would be transferred and attach to the

proceeds of the sale.

      The plaintiffs filed the complaint initiating this adversary

proceeding on March 28, 2019.         The plaintiffs challenge the

validity, extent, and priority of the Estes Deed of Trust under

Count I of the complaint.        Estes requests dismissal of Count I,

which he contends de facto seeks under 11 U.S.C. § 544 to avoid


                                       2
Case 19-10008-SMT   Doc 20   Filed 07/05/19 Entered 07/05/19 17:17:34   Desc Main
                             Document Page 3 of 7


the Estes Deed of Trust as a fraudulent transfer.             Estes contends

that the plaintiffs do not have standing under 11 U.S.C. § 544 to

avoid the Estes Deed of Trust, and have not presented facts to

support a claim under § 544.

                                       II

      A court will dismiss a complaint if it does not plead

sufficient facts to state a claim upon which relief may be

granted.   Fed. R. Civ. P. 12(b)(6).         The purpose of a Rule

12(b)(6) motion is to test the sufficiency of the complaint.

Herron v. Fannie Mae, 861 F.3d 160, 173 (D.C. Cir. 2017).                A

court assumes that all allegations made in the complaint are true

when considering a Rule 12(b)(6) motion.           Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007).          The allegations and facts in

the complaint must be construed in the plaintiff’s favor.                Kowal

v. MCI Communications Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994).

“However, the court need not accept inferences or conclusory

allegations that are unsupported by the facts set forth in the

complaint.”   Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196

(D.D.C. 2002).      “In deciding whether to dismiss a claim under

Rule 12(b)(6), the Court may only consider the facts alleged in

the complaint, documents attached as exhibits or incorporated by

reference in the complaint, and matters about which the Court may

take judicial notice.”       Id.

      The plaintiffs’ Count I contains irrelevant and conclusory


                                       3
Case 19-10008-SMT   Doc 20   Filed 07/05/19 Entered 07/05/19 17:17:34   Desc Main
                             Document Page 4 of 7


allegations that must be dismissed.          The plaintiffs contend under

paragraph 28 that the Estes Deed of Trust is invalid because

“funds were loaned and advanced to a Borrower other than the

Debtor and for security interest in real estate other than the

Property.”   It is irrelevant to whom the funds were loaned, or

whether the loan was originally secured by real estate other than

the Property.1

      Under D.C. Code § 42-801, a deed of trust takes effect “in

the same manner and under the same conditions as absolute deeds.”

Under D.C. Code § 43-401:

      Any deed conveying real property in the District, or
      interest therein, or declaring or limiting any use or
      trust thereof, executed and acknowledged and certified as
      provided in §§ 42-101, 42-121 to 42-123, 42-306, and
      42-602 and delivered to the person in whose favor the
      same is executed, shall be held to take effect from the
      date of the delivery thereof, except that as to creditors
      and subsequent bona fide purchasers and mortgagees
      without notice of said deed, and others interested in
      said property, it shall only take effect from the time of
      its delivery to the Recorder of Deeds for record.

The debtor delivered a deed of trust to Estes that was properly

recorded, and is accordingly valid under D.C. Code § 42-801.                The

plaintiffs do not challenge the execution, acknowledgment, or

delivery of the Estes Deed of Trust to Estes, nor do the


      1
        The plaintiffs do not request that the recording of the
Estes Deed of Trust be avoided as a fraudulent conveyance. Even
if they had requested avoidance of the transfer as fraudulent
conveyance, they do not allege sufficient facts to establish a
fraudulent conveyance, and there would be an issue of whether
they (instead of the bankruptcy trustee) have standing to pursue
avoidance of the transfer.

                                       4
Case 19-10008-SMT   Doc 20    Filed 07/05/19 Entered 07/05/19 17:17:34   Desc Main
                              Document Page 5 of 7


plaintiffs challenge the delivery of the Estes Deed of Trust to

the Recorder of Deeds.        Accordingly, paragraph 28 must be

stricken, and Count I must be dismissed to the extent it relies

on the allegations of that paragraph.

      Additionally, paragraph 29 is conclusory, and must be

stricken.2    Count I must be dismissed to the extent it relies on

any allegations in paragraph 29.

      On the other hand, the plaintiffs also challenge whether the

Estes Deed of Trust entitles Estes to attorney’s fees, costs, and

other charges.      The Estes Deed of Trust provides that “[a]ll

principal and accrued but unpaid interest and penalties and

charges under the Note are due and payable according to the terms

and conditions set forth in the Note.”            It further provides

“[t]he terms of the Note are incorporated by reference herein and

made a part hereof.”         The Note referred to in the Estes Deed of

Trust is not attached to the Complaint, therefore a material

question of fact exists.         Moreover, the Huangs would be entitled

to challenge the necessity and reasonableness of any attorney’s



      2
          Paragraph 29 alleges:

      The Huangs have a valid secured claim on the Property by
      virtue of the Huang Deed of Trust and their advancement
      of funds as set forth herein, and they have a valid lien
      as set forth herein, which lien has priority over Mr.
      Estes’ claim on the basis that Mr. Estes’ claim is not
      secured by the Property of the Debtor or is otherwise
      unsecured or invalid, and the Huangs’ claim has priority
      over that of Mr. Estes.

                                        5
Case 19-10008-SMT   Doc 20   Filed 07/05/19 Entered 07/05/19 17:17:34   Desc Main
                             Document Page 6 of 7


fees, costs, and charges being claimed by Estes.             Accordingly,

this claim survives a motion to dismiss.

      Estes contends that the plaintiffs do not have standing to

avoid his lien under 11 U.S.C. § 544(b).           However, the plaintiffs

have standing to challenge the extent of a senior lien’s coverage

of attorney’s fees, costs, and other charges, and the necessity

and reasonableness of any attorney’s fees, costs, or other

charges being asserted thereunder.           In this regard, Count I does

not seek in effect to avoid the transfer to Estes, but seeks

instead to contest exactly what is owed to Estes as a debt

secured by the Property.        Accordingly, Estes’ challenge to the

plaintiffs’ standing must be denied.

      Count I seeks a declaration that the plaintiffs’ lien is

prior to the Estes Deed of Trust.           Except for allegations

incorporated as well in Count II, in which the plaintiffs seek

equitable subrogation to a lien that had priority over the Estes

Deed of Trust, Count I does not provide any basis for such

relief.   Count I will be dismissed as duplicative of Count II

except for its challenge to the claim of Estes to attorney’s

fees, costs, and other charges.

                                      III

      For all these reasons, it is

      ORDERED that the Motion of Lance O. Estes, II to Dismiss

Count I of the Complaint (Dkt. No. 16) is GRANTED IN PART, and


                                       6
Case 19-10008-SMT                                                                                  Doc 20   Filed 07/05/19 Entered 07/05/19 17:17:34   Desc Main
                                                                                                            Document Page 7 of 7


paragraphs 28 and 29 are stricken, and Count I is dismissed to

the extent that it relies upon the allegations laid out in those

paragraphs and to the extent it seeks a declaration of priority

(without prejudice to the claims asserted in Count II of the

complaint seeking a declaration of priority based on equitable

subrogation).                                                                             It is further

                              ORDERED that the Motion of Lance O. Estes, II to Dismiss

Count I of the Complaint (Dkt. No. 16) is otherwise DENIED and

Count I is not dismissed insofar as it challenges Estes’

entitlement to attorney’s fees, costs, and other charges, and the

necessity and reasonableness of any attorney’s fees, costs, and

other charges permitted under the underlying Note secured by the

Estes Deed of Trust.

                                                                                                                                [Signed and dated above.]

Copies to: Recipients of e-notifications of orders.




R:\Common\TeelSM\TTD\Orders\Mtn to Dismiss\Order denying motion to dismiss_Huang v. Estes_v5.wpd
                                                                                                                      7
